Honorable M. H. Barton
County Attorney
Rusk County
Henderson, Texas
Dear Sir:
                                     Opinion Number O-6720
                                     Re: Vote required for city
                                           or county to issue bonds
                                           for city or county hos-
                                           pital.    Also, from what
                                           rendition   sheet shall
                                           list of qualified   voters
                                           be taken?

     This is In reply      to your letter   of July   1.6,   1945, which
reads as,follows:
        "Will you kindly give me an opinion in regards
        to a city or county voting a bond issue for a
        city or county hospital?       Does it require a
        two-thirds    majority or j,ust a majority of the
        qualified    taxpaying voters when the tax rate
        would not be raised any higher than the present
        rate?     The laws are conflicting,    in some places
        it says parks, etc.,    two-thirds    majority, where
        other places It says roads and municipal bulld-
        ings Is a majority.
        "A bond election    that would be held in September,
        1945 would the qualified    voters be taken from
        the rendition    sheet for 1944 or the one rendered
        In 1945.”

        Article   4478,  Chapter 5, Title 71, Vernon's Annotated
Civil    Statutes,    1925, provides,  in part, as follows:
Honorable   M. Ii. Barton,   page #s,   (0-6720)


     “The commissioners court of any county shall have
     power to establish    a county hospital    and to en-
     large any existing    hospitals  for the care and
     treatment of persons suffering      from any illness,
     disease or injury,    subject to the provisions     of
     this chapter.     At Intervals  of not less than
     twelve months, ten per cent of the qualified        prop-
     erty tax paying voters of a county may petition
     such court to provide for the establishing       or en-
     larging of a county hospital,      in which event said
     court within the time designated in such petition
     shall submit to such voters at a special       or regu-
     lar election   the proposition   of Qsuing bonds in
     such aggregate amount as may be designated in said
     petition   for the establishing    or enlarging of such
     hospital.     Whenever any such proposition    shall re-
     ceive a majority    of the votes of the qualified
     property tax payers voting at such election,        said
     commissioners sourt shall establish       and maintain
     such hospital    and shall have the following    powers:
     * * 46.”

       In consideration   of the provisions   of Article  4478,  you
are advised that It requires only a majority vote of the tax-
payers of the county to authorize the officers        of a oounty to
issue bonds for the establishing      or enlarging of a county hos-
pital.    If the city involved In your question is a Home Rule
city,   then It would come under the provisions      of Section 10,
Article     1175, Revised Civil Statutes of Texas, which provides,
in part as follows:
     “10.   The power to control and manage the finances
     of any such city;    to prescribe  Its fiscal year and
     fiscal  arrangements; the power to issue bonds upon
     the credit of the city for the purpose of making
     permanent public improvements or for other public
     purposes in the amount and to the extent provided
     by such charter,   and consistent   with the Constitu-
     tion of this State; provided,     that said bonds shall
     have first   been authorized by a majority vote by
     the duly qualified    property taxpaying voters voting
     at an election   held for that purpose, * * * ”
Honorable   M. H. Barton, page #3,   (0-6720)

      Therefore,  in considera,tion of the provlslon,s of Article
1175, if the city, Involved in your question is a Home Rule
city,   it would require only a majorlty~vote   to authorize the
city officials   to issue bonds for the establishment   of a city
hospital.
      We have been unable to find any specific     statute or
ruling of the courts of t,his State that determines clearly      and
emphatically  whether a city,     not a Home Rule city and operating
under the, generals .law, could issue hospital   bonds upon a
majority or a two-thirds    vote.
      The Twenty-sixth Session of the Texas Legislature, 1899,
enacted Chapter LXVII, and Section 1 of said chapter provides
as follows:

     “Section 1. Hereafter it shall be unlawful for the
     commissioners’ court of any county, or the city
     council of any, Incorporated    town or city In this
     State to issue the bonds of said county for any
     purpose authorized by law, unless a proposition      for
     the issuance of such bonds shall have been first
     submitted to a vote of the qualified      voters, who
     are property taxpayers of said county, incorporated
     town or city,    and unless a majority of the said
     qualified   property taxpayers,   voting at said election,
     is in favor of the proposition     for the issuance of
     bonds, then the said bonds shall not be issued. If
     the proposition    for the issuance of bonds be sus-
     tained by a majority of the said property taxpayers
     voting at said eleotlon,     then the said bonds shall
     be authorized and shall be issued by the said oom-
     missioners t court; provided,    that this act shall not
     be construed to authorize and render valid bonds
     without being first    submitted to the Attorney-General
     and certified    to by him as now required by law.”
      The same Legislature, namely,    Twenty-sixth Legislature,
enacted Chapter CXLIX, and Seotion     1 of said Act provides as
f 0110ws:
Honorable   M. H. Barton,   page #4 (0-6720)

     "Section 1. Hereafter it shall be unlawful for
     the commissioners'     court of any county, or the
     city council of any incorporated       town or city
     in this State, to issue the bonds of said county,
     or town or city,    for any purpose authorized by
     law, unless a proposition       for the Issuance of
     such bonds shall have been first       submitted to a
     vote of the qualified     voters, who are property
     taxpayers of said county, town or city,        and unless
     a majority    of the said qualified    property taxpayers,
     voting at said election,      is in favor of the proposition
     for the issuance of bonds, then the said bonds shall
     not be issued.     If the proposition    for the issuance
    'of bonds be sustained by a majority of the said
     property taxpayers,     voting at said election,    then
     the said bonds shall be authorized and shall be
     issued by the said commissioners'       court, or said
     town or city council;     provided,   that this Act shall
     not be construed to authorize and render valid bonds
     without being first     submitted to the Attorney-General,
     and certified    to by him, as now required by law."
       The Revised Civil Statutes of 1911 combine Chapter LXVII
and Chapter CXLIX, making them Article   605, which provides as
follows:
     "Article   605.  Election    on bonds required.---      It shall
     be unlawful for the commissioners'        court of any county,
     or the city or town council of any Incorporated            town
     or city in this state, to issue the bonds of said
     county, or town or city,      for any purpose authorized
     by law, unless a proposition       for the issuance of
     such bonds shall have been first       submitted to a vote
     of the qualified   voters, who are property taxpayers
     of said county, town or city;       and unless a majority
     of the said qualified     property taxpayers,      voting at
     said election,   be in favor of the proposition         for the
     issuance of bonds, then the said bonds shall           not be
     issued.    If the proposition    for the issuance of bonds
     be sustained by a majority of such property taxpayers,
     voting at such election,      then such bonds shall be
     authorized and shall be issued by such commissioners'
     court, or city or town council;       provided,    that this
Honorable   M. H. Barton,   page #5 (0-6720)

     article  shall not be construed to authorize and render
     valid bonds without being first  submitted to the attorney
     general,  and certified to by him, as'now required
     by law.   (Acts 1899, pp. 103 and 258.)”
       The codifiers of the 1925 Revised Civil Statutes divided
Article   605 of the Revised Civil Statutes of 1911 and made two
articles   of the same, namely, Article  701 of Chapter 1,
Title 22, and Article   719 of Chapter 2, Title 22, which arti-
cles now provide as follows:
     "Article  701. Shall hold election.  -- The bonds of
     a county or an incorporated  city or town shall never
     be issued for any purpose unless a proposition   for
     the Issuance of such bonds shall have been first
     submitted to the qualified  voters who are property
     taxpayers of such county, city or town. Acts 1899,
     pp. 103 and 258."
     "Article  719.  Requisite vote. -- If a majority of the
     property tax paying voters voting at such election
     shall vote in favor of the proposition,   then such
     bonds shall be thereby authorized and shall be issued
     by the commissioners court.    Acts 1899, pp. 103 and
     258. 'I

      Article 719, as placed in the Revised Civil Statutes of
1925, pertains only to bonds authorized by Article        718.  Evl-
dently the codifiers   of the 1925 Civil Statutes intended to
place a similar provision   as contained in Article      719 under
Chapter 1, Title 22, which relates    to'beneral    Provisions  and
Regulations,"  but through oversight   failed    to Include such a
provision.
     In Runnels v. State, 77 S. W. 458, 459, the Court of
Criminal Appeals of Texas had before it a similar question,        and
we quote from said opinion as follows:
     "In Braun v. State, 40 Tex. Cr. App. 286, 49. S.W.
     6~3, it was held that, although the codifiers       had
     failed   to bring forward in the new Code certain
     provisions   of an original    act, yet the court, In
     considering    an article   brought forward, could look
     back to the original      act to construe the same,
     and ascertain    Its meaning with reference   to another
     provision   of the Code in the same chapter.      In that
Honorable   M. H. Barton,   Page #6 (O-6720)

     connection   the court'quoting     from Black on Inter-
     pretation   of Laws, pp. 368, 369, said:        'When the
     language of the Code or revision       as it stands would
     lead to absurdity or highly improbable results,          it
     may be compared with the language of the original
     statute to ascertain     if the phraseology    has not been
     changed by mistake or inadvertence.'         So, without
     holding that we can interpolate       or bring forward a
     portion of an article      that formerly existed as a
     part thereof after the same has been left off for
     so many years, so as to constitute        it a part of
     the article   in question,    we hold, in accordance
     with the principle    indorsed In Braun's Case, that
     we can look back to the original       statute in order
     to determine whether the same was left off by
     mistake or inadvertence,      and to aid in construing
     and interpreting    the present Act. * * *'
       We are, therefore, of the opinion that the codifiers    of
the 1925 Revised Civil Statutes "by mistake or inadvertence"
failed   to bring forward and place under the provisions    of
Chapter 1, Title 22, the required number of votes necessary
to authorize a city to issue bonds under said chapter.
      'Ithough the Revised Civil Statutes of 1925 failed    to
provide for the required vote, the Attorney General's Department
and the Bar of the State of Texas have consistently    since
1925 approved all bond issues coming under the provisions      of
Chapter 1, Title 22, when said bond issues were authorized by
a majority vote.
       Taking into consideration  the legislative history of
Articles   701 and 719, the authority above quoted and the policy
of the Attorney General's Department and the Bar of this
State, we are of the opinion that only a majority vote is
required to authorize a city to issue bonds for the establish-
ment of a hospital.
     Article  7151, Vernon's    Annotated Civil   Statutes,   provides,
in part, as follows:
     "All property shall be listed for taxation between
     January 1~and April 30 of each year, when required
     by the assessor, with reference   to the ouantlty
     held or owned on the first   day of January In the
     year for which the property is required to be listed
_   ..   -




             Honorable   M. H. Barton,    page #7 (O-6720)

                   or rendered.   Any property purchased or acquired
                   on the first  bay of January shall be listed by or
                   for the person purchasing or acquiring   it. **+'I
                   Article   1043,'Vernon's   Annotated Civil       Statutes,   provides
             as follows:
                   "Each person, partnership     snd corporation   owning
                   property within the limits of the corporation        shall,
                   between January first    and April first    of each year,
                   hand to the city assessor and collector       a full and
                   complete sworn inventory of the property possessed
                   or controlled   by him, her or them, within said
                   limits on the first    day of January of the current
                   year.   If  the fiscal  year of a municipal corporation
                   runs otherwise than the calendar year, such corpora-
                   tion may by ordinance require said inventory to be
                   made as of the first    day of such fiscal    year, in
                   which case the inventory shall be handed to the city
                   assessor and collector    within the.first    three months
                   of the fiscal   year.   Acts 1875, p. 113; G;L. vol. 8,
                   p. 485; Acts 1934, 43ra Leg., 3rd C.S., p. 50, ch.
                   27, sec. 1."
                  Considering the above quoted articles,    we are of the opln-
             Ion that the qualified    voters of a county or city voting at a
             bona election  to be held in September, 1945, should be taken
             from the rendition   sheet for the year 1945.

                                                      Very truly    yours

                                                ATTORREYGENERALOF TEXAS
                                                /i/      R. J. Long

                                                BY                   R. J. Long
                                                                      Assistant

             RJL-s-eb
             APPROVEDJULY 31, 1945                                  APPROVED
               /s/ Ocie Speer, Acting                                OPIyIoN
                                                                     COMMITTEE
                                                                   BY G.W.B.
             ATTORNEY GENERALOF TEXAS                                 Chairman
             (Acting)